ORDER

PER CURIAM.
Damion Neal (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant alleges the motion court clearly erred in denying his motion because trial counsel was ineffective for failing to object to the improper joinder of Movant’s offenses.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*473We affirm the judgment pursuant to Rule 84.16(b).